Exhibit 10.52

 

META GROUP, INC.

 

AMENDED AND RESTATED EMPLOYMENT, COMPENSATION AND RELEASE AGREEMENT

 

This Amended and Restated Employment, Compensation and Release Agreement
(“Agreement”) is made as of August 23, 2004 by and between META Group, Inc., a
Delaware corporation (the “Company”), Rubin Systems Inc. (“RSI”) and Howard A.
Rubin  (“Dr. Rubin”).

 

The Company, RSI and Dr. Rubin (the “Parties”) have previously entered into an
Asset Purchase Agreement and an Employment and Management Agreement, each dated
as of October 27, 2000 and each as amended by Amendment No. 1 and Amendment No.
2 thereto, respectively, dated July 31, 2001 and January 30, 2003 (as amended,
the “Prior Arrangements”).  The Parties have also entered into an Employee
Noncompetition Agreement dated October 27, 2000, as amended July 31, 2002 (as
amended, the “Noncompetition Agreement”) and attached hereto as Exhibit A, which
the Parties intend to remain in effect, as amended hereby, following the
Effective Date of this Agreement (as defined below).

 

The Parties have mutually agreed, in light of their desire to amend certain
aspects of their relationship, that it is now appropriate to amend and restate
all prior compensatory arrangements in this Agreement and to terminate such
prior arrangements except to the extent specifically provided herein.

 

Accordingly, the Parties desire to enter into this Agreement to amend and
restate in full Dr. Rubin’s compensatory arrangements with the Company, to
specify the terms of Dr. Rubin’s going forward employment relationship with the
Company, and to release each other from claims or potential claims that may have
arisen in connection with Dr. Rubin’s and the Company’s relationship through the
Effective Date of this Agreement.

 

Therefore, in consideration of the mutual promises made herein and other
valuable consideration, receipt of which is hereby acknowledged, the Parties
agree as follows:

 

1.                                       Employment Transition.  The Parties
agree and acknowledge that:

 

(a)                                  Dr. Rubin shall remain an employee of the
Company effective on the Effective Date of this Agreement, reporting to the
Company’s Senior Vice President, Global Consulting;

 

(b)                                 Effective immediately upon and concurrently
with the Effective Date of this Agreement, and continuing until December 31,
2008 (unless sooner terminated in accordance with Section 1(d) below) (the
“Term”), Dr. Rubin shall be employed by the Company with the designation “META
Fellow”.  Dr. Rubin will be listed as such on the Company’s external and
internal website.

 

(c)                                  Dr. Rubin will devote his full-time
business efforts exclusively to the Company during the Term (it being understood
that Dr. Rubin may continue to devote immaterial amounts of time to business or
political ventures not related to the Company’s business provided such efforts
do not breach the Noncompetition Agreement); and

 

(d)                                 The Company may terminate Dr. Rubin’s
arrangement hereunder (i) in the event of Dr. Rubin’s breach of the
Noncompetition Agreement, or (ii) Dr. Rubin’s violation of a material Company
policy, in each case following written notice and a 30-day cure period.  Dr.
Rubin may resign from his role with the Company hereunder at any time.  In the
event of such termination or resignation, no further amounts shall be payable
under this Agreement, except for amounts previously earned but not paid under
this Agreement and business expense reimbursements under Section 2(e) below.

 

--------------------------------------------------------------------------------


 

2.                                       Compensation and Benefits.  Effective
for all purposes as of January 1, 2004 (it being acknowledged that on the date
of signing this Agreement Dr. Rubin shall be paid for the first two quarters of
the 2004 fiscal year):

 

(a)                                  Initial Payment.  Dr. Rubin shall engage in
retainer consulting work on behalf of the Company under this Agreement.  Dr.
Rubin shall be paid 50% of Dr. Rubin’s billings, less (i) the apportioned base
salaries of  Dr. Rubin’s administrative assistant (apportioned based on number
of people supported by the assistant (e.g., if two people supported, 50%), (ii)
the cost of other internal Company staff/consultants associated with the
execution of such retainer consulting work (based on their hours as captured in
the Company’s project accounting systems, where the hours are valued at the same
direct cost rates that the Company uses for revenue recognition), (iii) the
costs and fees of other external contractors/consultants associated with the
execution of such retainer consulting work (based on their hours as captured in
the Company’s project accounting systems, where the hours are valued at the same
direct cost rates that the Company uses for revenue recognition), and (iv)
nonreimburseable travel and entertainment expenses, external commissions or
royalties for use of external products or external marketing expenses associated
with the execution of such retainer consulting work (the “Compensatory
Formula”), provided that Dr. Rubin shall receive a non-recoverable draw of
$20,000 per month against the Compensatory Formula.  Such payments will be made
no later than the last business day of the month following any given month for
which the Compensatory Formula is being computed.

 

(b)                                 Earn-Out Payment.  Dr. Rubin’s prior
earn-out arrangements with the Company (including those under all Prior
Arrangements) are hereby terminated and shall comprise in their entirety the
following:

 

(i)                                     Subject to the other provisions of this
Section 2(b), Dr. Rubin’s total Earn-Out potential during the Term of this
Agreement (assuming this Agreement remains in effect for its full Term to
December 31, 2008) is $2,300,000, targeted at up to $460,000 per year.

 

(ii)                                  The above amount shall be comprised of (A)
up to $230,000 per year earned, if at all, pursuant to Section 2(b)(iv) below,
and (B) up to $230,000 per year earned, if at all, pursuant to the Annual Bonus
described in Section 2(b)(iii) below.

 

(iii)                               Subject to Section 2(b)(v), Dr. Rubin will
be eligible to potentially receive an annual bonus payment of up to $230,000
determined by the Compensation Committee of the Board based on Company
performance and/or other criteria that the Compensation Committee will establish
(the “Annual Bonus”).  The Annual Bonus shall be payable, if at all, in
accordance with the Company’s customary bonus practices as established or
modified from time to time.  Dr. Rubin acknowledges and agrees that no Annual
Bonus is guaranteed, and remains subject in all respects to Compensation
Committee approval; provided that Dr. Rubin shall not be treated differently in
the administration of the Annual Bonus practices from other senior executives of
the Company participating in the Global Executive Bonus Plan portion of the 2004
Bonus Plan (it being acknowledged that Dr. Rubin’s failure to achieve his MBO
targets, or the Company’s failure to reach its performance targets, or the
failure of the Company to fund the Annual Bonus program in part or in full can
adversely affect Dr. Rubin’s Annual Bonus payment, if any).

 

(iv)                              Subject to Section 2(b)(v), Dr. Rubin will
receive a percentage of WWB Business (WWB benchmark, WWB publication and WWB
guru consulting) revenue, up to $230,000 per year for the years set forth below,
as follows:

 

Fiscal 2004

-

10%

 

 

 

Fiscal 2005

-

8%

 

 

 

Fiscal 2006

-

7%

 

 

 

Fiscal 2007

-

5%

 

 

 

Fiscal 2008

-

4%

 

2

--------------------------------------------------------------------------------


 

Such amounts will be paid quarterly, promptly after financial statements for
each quarter are prepared and reviewed by the Company’s auditors, and no amounts
in excess of $230,000 per year can be earned, accrued or carried over into
future periods.

 

As used herein, the term “WWB Business” refers to a branded retainer service
with written deliverables and access to a database (the WW Benchmark database)
for customer self-analysis, a publication, and guru consulting associated with
the above WWB Business retainer service; provided that revenues associated with
alternative uses of the data in the WW Benchmark database by the Company or its
customers (by citation or otherwise, e.g., IT360) not part of the branded
retainer service offering do not count as WWB Business revenue for purposes of
this Agreement.

 

(v)                                 Dr. Rubin shall not be eligible for any
earn-out amounts in a given fiscal year if Dr. Rubin’s retainer consulting
revenue for such fiscal year is less than $1,000,000 (pro rated for partial
fiscal years); provided that if Dr. Rubin dies or is disabled, he (or his
estate) remains entitled to the portion of earn-out provided in Section 2(b)(iv)
and a portion of any Annual Bonus awarded pursuant to Section 2(b)(iii),
pro-rated for the period of the year that Dr. Rubin worked.

 

(vi)                              If the Company materially modifies the
structure of the WWB Business, the parties will negotiate in good faith
regarding a revised Earn-Out structure for the amounts contemplated by
Section 2(b)(iv).

 

(c)                                  Benefits.  Dr. Rubin shall continue to be
eligible to participate in any Company employee benefit plans offered from time
to time to Company employees similarly positioned within the Company.

 

(d)                                 Stock Options and Other Equity Awards.  As
of May 10, 2004, Dr. Rubin holds the following options to purchase  shares of
Company Common Stock (collectively the “Options”):

 

(i)                                     An option to purchase 15,000 shares of
Common Stock granted under the Company’s Director Stock Option Plan on
January 29, 1999, all of which are vested and exercisable (the “First Option”);

 

(ii)                                  An option to purchase 100,000 shares of
Common Stock granted under the Company’s 1995 Stock Plan on October 27, 2000, of
which 63,000 shares are vested and exercisable (the “Second Option”); and

 

(iii)                               An option to purchase 7,500 shares of Common
Stock granted under the Company’s Director Stock Option Plan on January 28,
2000, all of which are vested and exercisable (the “Third Option”).

 

The Company is not required to grant Dr. Rubin any additional options or other
equity awards.  Each of the Options shall continue to be governed by the terms
of the Company plan under which it was issued and any individual option
agreement between Dr. Rubin and the Company that relates to such Option (each
such agreement, referred to respectively, an “Option Agreement”); except that
the Second Option Agreement is hereby amended to provide that the remaining
unvested options under the Second Option shall vest in 46 equal monthly
increments on the last day of each month from January 2004 to October 2007.  The
date of the Company’s Annual Meeting of Stockholders shall be the director
resignation date for all purposes under the First Option Agreement and the Third
Option Agreement.  Following the Effective Date of this Agreement, Dr. Rubin
will have the period specified in the applicable Option Agreement to exercise
any then-vested Options.

 

Other than as set forth above in this Section 2(d), Dr. Rubin has no right,
title, claim or interest against the Company, or any subsidiary, affiliate or
successor of the Company, in or to any options or other rights to purchase
capital stock of the Company.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Expense Reimbursement.  The Company will
pay or reimburse Dr. Rubin for all reasonable business expenses incurred or paid
by Dr. Rubin on or prior to the end of the Term in the performance of his duties
and responsibilities hereunder, subject to any reasonable expense policy set by
the Company (and as modified from time to time by the Company), and such
reasonable substantiation and documentation requirements as may be specified by
the Company from time to time.

 

(f)                                    All Compensation.  This Section 2 sets
forth all compensation and other payment arrangements between the Company and
Dr. Rubin (and his affiliates and assigns), and all Prior Arrangements in this
regard are hereby terminated, superseded and of no further force or effect
effective as of January 1, 2004.

 


3.                                       RELEASE OF CLAIMS.  DR. RUBIN, ON HIS
OWN BEHALF AND ON BEHALF OF ANY AND ALL WHO MIGHT CLAIM THROUGH HIM (INCLUDING
SPECIFICALLY BUT WITHOUT LIMITATION RSI), AGREES THAT THE FOREGOING
CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED
TO HIM AND THOSE MIGHT CLAIM THROUGH HIM BY THE COMPANY, ITS OFFICERS, MANAGERS,
SUPERVISORS, AGENTS AND EMPLOYEES, ANY RELATED CORPORATION AND ANY OTHER
SUBSIDIARIES, AFFILIATES OR SUCCESSORS OF THE COMPANY (COLLECTIVELY, THE
“COMPANY RELEASEES”).  DR. RUBIN, ON HIS OWN BEHALF AND ON BEHALF OF ANY AND ALL
WHO MIGHT CLAIM THROUGH HIM, HEREBY FULLY AND FOREVER RELEASES THE COMPANY
RELEASEES FROM, AND AGREES NOT TO SUE CONCERNING, ANY CLAIM, DUTY, OBLIGATION OR
CAUSE OF ACTION RELATING TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, MATURED OR UNMATURED, THAT HE OR THEY MAY
POSSESS ARISING FROM ANY OMISSIONS, ACTS, FACTS OR CIRCUMSTANCES THAT HAVE
OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE (AS DEFINED IN SECTION 15
BELOW) INCLUDING, WITHOUT LIMITATION:


 

(a)                                  any and all claims relating to or arising
from Dr. Rubin’s employment relationship with the Company;


 

(b)                                 any and all claims relating to, or arising
from, the Prior Arrangements, including, without limitation, any claims for
fraud, misrepresentation, breach of covenant, breach of fiduciary or other duty,
breach of duty under applicable state corporate or other law, and securities
fraud under any state or federal law;

 

(c)                                  any and all claims relating to, or arising
from, Dr. Rubin’s right to purchase, or actual purchase of, or holding of,
shares of capital stock of the Company, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law;


 

(d)                                 any and all claims under the law of any
jurisdiction including, but not limited to, wrongful discharge of employment;
constructive discharge from employment; termination in violation of public
policy; discrimination; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;


 

(e)                                  any and all claims for violation of any
federal, state or municipal statute, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, the Worker Adjustment and Retraining Notification Act, the Older
Workers Benefit Protection Act, or the Family and Medical Leave Act;


 

(f)                                    any and all claims for violation of any
federal, state or municipal statute;

 

(g)                                 any and all claims for violation of the
federal, or any state, constitution;


 

(h)                                 any and all claims arising out of any other
laws and regulations, including those relating to employment or employment
discrimination; and


 

(i)                                     any and all claims for attorneys’ fees
and costs;

 

4

--------------------------------------------------------------------------------


 

provided, however, that this release does not extend to any rights, benefits or
claims under this Agreement or to claims of indemnification under the
Certificate of Incorporation or By-laws of the Company or any insurance policies
maintained by the Company.

 

Dr. Rubin agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released.

 

Dr. Rubin further agrees that he is not aware of any claim against the Company
Releasees other than the claims or potential claims that are released under this
Section 3.  He expressly agrees to waive, to the extent permissible, any and all
rights and benefits conferred upon him by any statute, common law principle, or
other provision negating the validity or enforceability of waivers of claims
that exist but are unknown to us at the time of the waiver.

 

3A.                             Release of Claims.  The Company, on its own
behalf and on behalf of any and all that might claim through it, hereby fully
and forever releases RSI, Dr. Rubin, his heirs, executors, administrators,
successors and assigns (collectively, the “Rubin Releasees”) from, and agrees
not to sue concerning, any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, matured or unmatured, that it may possess arising from any
omissions, acts, facts or circumstances that have occurred up until and
including the Effective Date (as defined in Section 15 below) including, without
limitation:

 

(a)                                  any and all claims relating to or arising
from Dr. Rubin’s employment relationship with the Company;

 

(b)                                 any and all claims relating to, or arising
from, the Prior Arrangements, including, without limitation, any claims for
fraud, misrepresentation, breach of covenant, breach of fiduciary or other duty,
breach of duty under applicable state corporate or other law, and securities
fraud under any state or federal law;

 

(c)                                  any and all claims under the law of any
jurisdiction including, but not limited to, breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d)                                 any and all claims for violation of any
federal, state or municipal statute;

 

(e)                                  any and all claims for violation of the
federal, or any state, constitution;

 

(f)                                    any and all claims arising out of any
other laws and regulations; and

 

(g)                                 any and all claims for attorneys’ fees and
costs;

 

provided, however, that this release does not extend to any rights, benefits or
claims under this Agreement.

 

The Company agrees that the release set forth in this Section shall be and
remain in effect in all respects as a complete general release as to the matters
released.

 

The Company further agrees that it is not aware of any claim against Dr. Rubin
other than the claims or potential claims that are released under this
Section 3A.  The Company expressly agrees to waive, to the extent permissible,
any and all rights and benefits conferred upon it by any statute, common law
principle, or other provision negating the validity or enforceability of waivers
of claims that exist but are unknown at the time of the waiver.

 

4.                                       Dr. Rubin Covenants.

 

(a)                                  Noncompetition Agreement.  In consideration
of the benefits provided hereunder, Dr. Rubin acknowledges and agrees that his
obligations to the Company under the Noncompetition Agreement survive

 

5

--------------------------------------------------------------------------------


 

the termination of his relationship with the Company under this Agreement;
provided that, and the Company agrees that, the noncompetition and no
solicitation covenants in such Noncompetition Agreement shall survive only for a
period of one year following the end of the Term.

 

(b)                                 Nondisparagement.  In consideration of the
benefits provided hereunder, Dr. Rubin agrees that he will not, either directly
or indirectly, hereafter make any disparaging, defamatory, libelous or
slanderous comments of any type or nature whatsoever about the Company, the
Company Releasees or the Company’s business to anyone, and will not engage in
any action that would constitute tortious interference with the contracts,
relationships and prospective economic advantage of the Company or any of the
other Company Releasees.

 

(c)                                  Contract Approval.  Dr. Rubin’s work under
this Agreement shall be pursuant to customer contracts and product/service
release protocols that are approved as to form and content by the Company’s
normal processes; such approval not to be unreasonably withheld or delayed.

 

4A.                             Company Covenant.  In consideration of the
benefits provided the Company hereunder, the Company agrees that it will not,
either directly or indirectly, hereafter make any disparaging, defamatory,
libelous or slanderous comments of any type or nature whatsoever about Dr.
Rubin, the Rubin Releasees or Dr. Rubin’s business to anyone, and will not
engage in any action that would constitute tortious interference with the
contracts, relationships and prospective economic advantage of Dr. Rubin.

 

5.                                       Acknowledgment of Waiver of Claims
under ADEA.  Dr. Rubin acknowledges that he is waiving and releasing any rights
he may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  The Parties agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the Effective Date of this Agreement.  Dr. Rubin acknowledges
that the consideration given for his release under this Agreement is in addition
to anything of value to which he was already entitled.  He further acknowledges
that he has been advised by this writing that (a) he should consult with an
attorney prior to executing this Agreement; (b) he has at least twenty-one (21)
days from the date he receives this Agreement within which to consider this
Agreement; (c) he has at least seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (d) this Agreement shall
not be effective until that 7-day revocation period has expired.  Any revocation
should be in writing and delivered to Vanessa Bottazzi at the Company by close
of business on the seventh day from the date that Dr. Rubin signs this
Agreement.  Dr. Rubin understands that, although he has twenty-one (21) days to
consider the Agreement, he may accept the terms of the Agreement at any time
within those twenty-one (21) days.

 

6.                                       No Other Payments Due; Release of
Assumed Liabilities.  The Parties agree that the Company has paid Dr. Rubin all
salary owed him through the Effective Date, and that the Company has paid him
all bonuses, accrued vacation and other sums as are due to him as of such date. 
Dr. Rubin, RSI and the Company also agree that those liabilities specified in
Annex I to Amendment No. 2 of the Prior Arrangements, are released by the
Company and that the Company has no further liability or obligation therefore
effective as of the Effective Date of this Agreement.

 

7.                                       Material Breach of Agreement.  The
Parties agree and acknowledge that upon material breach by Dr. Rubin of this
Agreement, including the covenants contained in Section 4 above, the Company
would sustain irreparable harm, and, therefore, Dr. Rubin acknowledges and
agrees that in addition to any other remedies that the Company may have under
this Agreement or otherwise, the Company will be entitled to obtain equitable
relief, including specific performance and injunctive relief, restraining him
from committing or continuing any such material breach or directing him to
perform his obligations pursuant to this Agreement.  In addition to any
equitable relief to which the Company may be entitled, Dr. Rubin acknowledges
and agrees that any such material breach by him will terminate any and all
obligations that the Company would otherwise have to provide any further
benefits under this Agreement, effective upon the date on which Dr. Rubin first
takes an action constituting a material breach of this Agreement, and further
that the Company will be entitled to recover the full amount of any payments
under this Agreement made to him after the date of such material breach, plus
costs including attorneys fees incurred in connection with instituting any
actions to enforce this Section 7.

 

8.                                       Filing of Agreement.  The Parties
acknowledge and agree that this Agreement may be filed by the Company with the
Securities Exchange Commission (the “SEC”).

 

6

--------------------------------------------------------------------------------


 

9.                                       Authority.  The Company and RSI each
separately represent and warrant that each has the authority to act on behalf of
themselves and to bind themselves and all who may claim through them to the
terms and conditions of this Agreement.  Dr. Rubin represents and warrants that
he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement. 
Each Party warrants and represents that there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

 

10.                                 No Representations.  No Party has relied
upon any representations or statements made by any other Party hereto which are
not specifically set forth in this Agreement.

 

11.                                 Severability.  In the event that any
provision hereof becomes or is declared by a court or other tribunal of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision.

 

12.                                 Entire Agreement.  This Agreement represents
the entire agreement and understanding between the Company, RSI and Dr. Rubin
concerning the matters provided in this Agreement after the Effective Date of
this Agreement.  This Agreement supersedes and replaces any and all prior
agreements and understandings concerning Dr. Rubin’s relationship with the
Company, the continuation of that relationship, and his compensation by the
Company, and the matters provided in this Agreement, and the Parties expressly
agree that all prior arrangements on these subjects are void and terminated upon
the Effective Date of this Agreement.  Notwithstanding the above, the
Noncompetition Agreement and the Option Agreements remain in place and effective
pursuant to their respective terms except to the extent expressly modified by
this Agreement.

 

13.                                 No Oral Modification.  This Agreement may
only be amended in writing signed by Dr. Rubin, RSI and the Company.

 

14.                                 Governing Law.  This Agreement shall be
governed by the laws of the State of Connecticut, without regard to its
conflicts of law provisions.

 

15.                                 Effective Date. This Agreement is effective
on the eighth (8th) day after it has been signed by both Parties. (the
“Effective Date”).

 

16.                                 Counterparts.  This Agreement may be
executed in counterparts, and each counterpart shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

17.                                 Assignment.  Neither RSI nor Dr. Rubin will
not assign this Agreement or any interest herein.  The Company may assign this
Agreement to a corporation controlling, controlled by or under common control
with the Company, including a successor to the Company, without the consent of
Dr. Rubin.

 

18.                                 Severability.  In the event that any
nonmaterial provision of this Agreement is determined to be legally invalid, the
affected provision will be stricken from the Agreement and the remaining terms
of the Agreement will be enforced so as to give effect to the intention of the
Parties to the maximum extent practicable.  In the event that any material
provision of this Agreement is determined to be legally invalid by a court of
competent jurisdiction, the parties hereto, upon returning the consideration
exchanged pursuant to this Agreement, may discontinue performance under this
Agreement.

 

19.           Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be faxed, mailed or delivered
to each party as follows:  (i) if to Dr. Rubin or RSI, at their respective
addresses or facsimile numbers furnished to the Company in writing, or (ii) if
to the Company, at its principal executive offices, to the attention of Hank
Satterthwaite or his successor, or at such other address or facsimile number as
the Company shall have furnished to Dr. Rubin in writing.  All such notices and
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited

 

7

--------------------------------------------------------------------------------


 

with an overnight courier service of recognized standing or (v) four days after
being deposited in the U.S. mail, first class with postage prepaid.

 

20.                                 Consent to Jurisdiction.  Dr. Rubin and RSI
hereby irrevocably submit to the exclusive jurisdiction of the state or federal
courts of the State of Connecticut for the purpose of any claim or action
arising out of or based upon this Agreement, Dr. Rubin’s employment with the
Company and/or termination thereof, or relating to the subject matter covered in
this Agreement, and agrees not to commence any such claim or action other than
in the above-named courts.  The prevailing party in any litigation under this
Agreement shall be entitled to recover its costs and expenses, including
reasonable attorneys’ fees, from the non-prevailing party.

 

21.                                 Voluntary Execution of Agreement.  This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the Parties hereto, with the full intent of releasing all
claims.  The Parties acknowledge that:

 

(a)                                  they have read this Agreement;

 

(b)                                 they have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;
provided that both Parties acknowledge and agree that Heller Ehrman White &
McAuliffe LLP solely represents the Company in connection with this Agreement,
and generally, and does not represent Dr. Rubin individually in any capacity;

 

(c)                                  they understand the terms and consequences
of this Agreement and of the releases it contains; and

 

(d)                                 they are fully aware of the legal and
binding effect of this Agreement.

 

The Parties have executed this Amended and Restated Employment, Compensation and
Release Agreement on the respective dates set forth below.

 

 

META Group, Inc.

 

 

Dated as of

August 23

 

 

, 2004

By:

/s/ Henry B. Satterthwaite

 

 

 

 

Title:

Senior Vice President, Global Consulting

 

 

 

 

 

 

Howard A. Rubin, an individual

 

 

Dated as of

August 23

 

 

, 2004

/s/ Howard A. Rubin

 

 

Howard A. Rubin

 

 

 

 

 

Rubin Systems Inc.

 

 

Dated as of

August 23

 

 

, 2004

By:

/s/ Howard A. Rubin

 

 

 

 

Title:

President, CEO

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Noncompetition Agreement

 

(Previously filed as Exhibit A to Exhibit F to Exhibit 10.24 of the Company's
Form 10-K for the year ended December 31, 2000, and the amendment filed as
Exhibit 10.12 to the Company’s Form 10-Q for the quarter ended September 30,
2002).

 

9

--------------------------------------------------------------------------------